Citation Nr: 0713608	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include narcolepsy.


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
narcolepsy and nonservice-connected pension benefits.  After 
the veteran perfected his appeal, the RO issued a rating 
decision in July 2004, which granted nonservice-connected 
pension benefits.  As such, the sole issue to be resolved on 
appeal is that concerning service connection for a sleep 
disorder.

The veteran and M.S. testified at a Board video conference 
hearing with the undersigned in September 2004.  A transcript 
of that proceeding has been associated with the claims 
folders.


FINDING OF FACT

There were no complaints or treatment concerning a sleep 
disorder during service, and the preponderance of the 
evidence is against a causal link between the veteran's 
current sleep disorder and service.


CONCLUSION OF LAW


The veteran does not have a sleep disorder, to include 
narcolepsy, incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002 
& West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

The veteran alleges that his current sleep disorder, to 
include narcolepsy, is the result of his time in service.

Review of the veteran's service medical and personnel records 
did not reveal any complaints or treatment for a sleep 
disorder.  A medical record dated in April 1974 noted that 
the veteran fainted in the chow line; however, the examiner 
indicated that this was due to exhaustion.  No other incident 
was noted.  In fact, an August 20, 1974 treatment note 
indicated that the veteran complained of sleeplessness.  The 
veteran's separation examination was negative for any 
complaints of a sleep disorder.  The veteran has argued that 
a possible cause of his current sleep disorder could be 
receiving duplicate immunization shots.  He maintains that 
his immunization records were lost and he was required to 
receive the necessary immunizations again, the duplicate 
amount of vaccine possibly causing his sleep disorder.  There 
is no indication in the service medical records that the 
veteran was given a second set of immunization shots.

The veteran also states that he was punished in service 
because he was asleep and unable to report to duty on 
multiple occasions.  The veteran's service personnel records 
demonstrate that the veteran was cited for non-judicial 
punishment in December 1974 and twice in February 1975.  The 
reasons listed were unauthorized absences.  Specifically, the 
veteran stated that a Petty Officer was unable to wake him up 
for watch duty and when he was finally able to, the veteran 
attacked him.  There is no indication in the veteran's 
service medical or personnel records that he was disciplined 
due to sleeping on active duty.

In support of his claim, the veteran has submitted VA 
treatment records.  In March 1999, the veteran participated 
in a routine sleep study.  The examiner's impression of sleep 
staging was normal with high sleep efficiency at 99 percent.  
There was no significant sleep apnea or desaturation.  The 
multiple sleep latency test (MSLT) showed sleep latency at 
4.5 minutes in four sessions.  No paradoxical rapid eye 
movement (REM) sleep was noted.  This finding was considered 
consistent with a hypersomnolence state, probably narcolepsy, 
when considered in conjunction with the all night sleep 
study.  The veteran's medication for his sleep disorder was 
continued.  See VA treatment report, S. Erkulwater, M.D., 
March 9, 1999.

A VA neurology progress note, dated in June 2002, noted that 
the veteran was doing well on his medication.  In September 
2002, Dr. Erkulwater performed a follow-up MSLT for the 
veteran's hypersomnolence state and possible narcolepsy.  The 
impression was an abnormal MSLT, due to sleep latency of 
three minutes and REM onset noted in two nap sessions.  This 
was considered consistent with hypersomnolence state, with a 
diagnosis of narcolepsy.  The veteran was prescribed Ritalin 
for his sleep disorder.  See VA treatment report, S. 
Erkulwater, M.D., September 6, 2002.

In June 2003, the veteran participated in a VA general 
examination.  The examiner noted the September 2002 sleep 
study and the veteran's abnormal MSLT, resulting in the 
diagnosis of hypersomnolence and narcolepsy.  No nexus 
statement was provided.  See VA examination report, June 5, 
2003.  The veteran was seen by the VA neurology department 
later in June 2003.  The examiner confirmed the VA 
examination diagnosis of hypersomnolence and narcolepsy and 
noted that when the veteran was left alone while his case was 
discussed by the staff, he fell asleep in his chair.  This 
diagnosis was confirmed again in April 2004 by the VA 
neurology department.  In February 2004, Dr. Erkulwater 
followed up on the veteran's abnormal MSLT results.  He noted 
that the veteran also suffered from excessive daytime sleep 
disorder (ETSD).  A September 2004 VA addendum noted that the 
veteran's sleep disorder was stabilized during his past 
clinic visits.

In March 2005, a VA primary care note indicated that the 
veteran's medication was adjusted for his sleep disorder.  It 
was noted that the veteran was taking very high levels of 
medication.  In May 2005, a subsequent VA primary care note 
indicated that the veteran was taking 100 milligrams (mg) per 
day of Ritalin (60mg per day was listed as the upper range).  
The examiner noted a need to explore reasons for 
ineffectiveness of Ritalin at normal dosages.  It was noted 
that yawning, etc. was more often seen with stimulant 
withdrawal.  If the medication was truly ineffective for 
narcolepsy, one would expect to see rapid REM onset in the 
sleep lab, which was not the case for the veteran.  Some 
concern was also expressed that the veteran could be misusing 
the high dosages of medication, or selling the overage.

Finally, a VA neurology consult dated in July 2005 noted a 
history of excessive daytime sleepiness.  The veteran was 
apparently diagnosed with a sleep disorder in 1997 when he 
was allegedly found asleep and unresponsive.  The examiner 
also noted the veteran's significant cocaine problem, 
Hepatitis C and psychological disturbances (depression).  It 
was noted the veteran's yawning was variable and dependent on 
attention and examination.  The sleep study performed 
revealed a borderline abnormal MSLT, due to sleep latency of 
11 minutes, despite taking medication.  The examiner's 
impression was obstructive sleep apnea (OSA) with definitive 
results on continuous positive airway pressure (CPAP) trial 
during the sleep study.  Other sleep disorders were unclear.  
The results did not conform to a diagnosis of narcolepsy.  
Without any evidence of a sleep disorder in service, and no 
medical nexus opinion, the veteran's claim must fail.  See 38 
C.F.R. § 3.303(d) (2006); see also Hickson, supra.


With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 1999 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran suffered from a sleep disorder in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing sleep 
disabilities, symptoms, or findings for approximately 20 
years between the period of active duty and the medical 
reports dated in 1999 is itself evidence which tends to show 
that a sleep disorder did not have its onset in service or 
for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only remaining evidence of record that purports to relate 
the veteran's current disability to service is the veteran's 
own lay testimony.  As noted above, the veteran is not a 
medical professional who may determine the nature and 
etiology of his disability.  See Rucker, supra.  Though the 
Board empathizes with the veteran, and does not doubt the 
veteran's firm belief that his current disability is related 
to service, the evidence of record simply does not support 
this contention.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that a sleep disorder 
is related to service.  There is not an approximate balance 
of evidence.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in April 2003 and August 2005 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter told him to provide any relevant evidence 
in his possession.  See Pelegrini II, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board notes 
that the July 2005 Board remand requested the veteran provide 
information regarding his places of prior employment, where 
he claimed he was fired due to his sleep disorder.  The 
veteran did provide some information, however the RO did not 
obtain any additional information.  The Board finds that this 
evidence is not relevant to the claim.  The veteran stated 
that this evidence goes to his continuous sleep disorder.  
Since this evidence cannot provide evidence of in-service 
treatment, it is not relevant to the disposition of the 
claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994). 

Though the veteran did submit an additional statement in 
February 2007 without a waiver and after the issuance of the 
last supplemental statement of the case, the Board does not 
find any prejudice to the veteran.  The evidence submitted by 
the veteran consisted of contentions that are duplicative of 
statements already in evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 



ORDER


Entitlement to service connection for a sleep disorder, to 
include narcolepsy, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


